Order entered March 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00784-CV

               TONYA PARKS AND PARKS REALTY FIRM, LLC, Appellants

                                               V.

                               AFFILIATED BANK, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04540-C

                                           ORDER
       The Court abated this appeal on December 20, 2017, so that the trial court could make

findings relating to whether Tonya Parks, individually and on behalf of Parks Realty Firm, LLC

(PRF), voluntarily entered into an agreement under rule of civil procedure 11, pursuant to which

Parks and PRF forfeited their right to bring this appeal, and whether any agreement is

enforceable. The trial court held a hearing on February 16, 2018, and entered findings of fact

and conclusions of law on February 27, 2018. Following the hearing, Parks and PRF requested

the opportunity to brief and argue issues relating to (1) the trial court’s rulings on objections

made during the February 16, 2018 hearing, and findings of fact and conclusions of law; and (2)

this Court’s orders of December 20, 2017, and February 18, 2018, relating to the abatement of

this appeal.
       We REINSTATE this appeal.          We GRANT, in part, Parks and PRF’s request for

additional briefing. By March 23, 2018, Parks and PRF may file a brief, not exceeding fifteen

pages, raising only issues relating to the trial court’s rulings on objections at the February 16,

2018 hearing and the trial court’s February 27, 2018 findings of fact and conclusions of law.

Affiliated Bank may file any response, not exceeding fifteen pages, by April 9, 2018. Parks and

PRF may file any reply, not exceeding five pages, by April 16, 2018. No extensions to these

deadlines will be entertained. Oral argument on the supplemental issues will not be permitted.



                                                    /s/     ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE